Appeal, by permission of a Justice of the Appellate Division of the Supreme Court in the Fourth Judicial Department from an order of the Erie County Court (Thomas E Franczyk, J), dated June 5, 2012. The order denied the motion of defendant to vacate a judgment of conviction pursuant to CPL 440.10.
It is hereby ordered that the order so appealed from is unanimously affirmed.
Same memorandum as in People v Abuhamra (107 AD3d 1630 [2013]). Present — Scudder, P.J., Peradotto, Lindley and Sconiers, JJ.